DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Remarks, Arguments, and Amendments filed on the 11th day of May, 2022. Currently claims 1-5, and 8-22 are pending. Claims 6-7 are cancelled. No claims are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11th day of May, 2022, has been entered.
 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20140279169 to Leos in view of U.S. Patent Application Publication No. 20180121888 A1 to O’Reilly.
Referring to Claims 1, 12, and 21, Leos discloses a system, comprising: a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor, wherein the hardware processor, a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions, and a method implemented by a server computer (see at least Leos: ¶ 28, 30, 37, and 40) is configured to: 
receive, from a first OEM, a first set of repair documents, each repair document specifying repair instructions generated by the first OEM for repairing one or more parts of a first vehicle; 
Leos, which talks about a method and system for generating vehicle repair estimate reports based on predictive estimating, teaches it is known receive, from a first manufacturer database containing manufacturer-recommended vehicle repair information, a first set of repair documents, each repair document specifying repair instructions generated by the first OEM for repairing one or more parts of the first vehicle (see at least Leos: ¶ 10-14, 31-34, 51-54, 70-72, and 85-87). Examiner notes that Leos does not explicitly label the manufacturer-recommended vehicle repair information as OEM but the limitation is further addressed below.
catalog each repair document from the first set by assigning a standardized naming label form a set of naming labels to each extracted data element from each repair document of the first set in accordance with a plurality of naming rules and a data schema, wherein the cataloged repair documents of the first set are saved in a data repository; 
Leos discloses accesses, processing, and subsequently storing a plurality of repair documentation and information by associating vehicle identification information with various standardized naming labels related to the various repair documents and repair information submitted such as operation codes needed for the repair (see at least Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85: discusses repackaging information received from a plurality of sources).  
identify the one or more repair documents from the first set received from first OEM corresponding to each individual repair estimate record of a repair estimate document, each repair estimate record representing an estimate for repairing the one or more parts of the first vehicle by using the standardized naming labels for the first OEM  name, the one or more repair category, and the first vehicle name, wherein an association record is generated and saved in the data repository for each identified repair document
Leos further discloses identifying one or more repair documents from the first set received from the first database storing manufacturer-recommended repairs (i.e., OEMs), where each record contains a repair estimate record representing an estimate for repairing the one or more parts of the first vehicles by using standardized naming labels specific to the manufacture, to the repair category, and the specific vehicles based of information associated to the Vehicle Identification Number (see at least Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85). Furthermore, Leos discloses where an associated record is generated and saved in the data repository (database) for each identified repair document (see at least Leos: ¶ 10, 13-14, 33, 35, 53-54, 71-72, and 85-86).
generate associations between the one or more repair documents from the first set and one or more repair estimate line items in accordance with one or more data rules; and 
store the associations in individual tables of the repair document repository;
Leos does not explicitly state the claim limitation (further addressed below).
upon receiving a second set of repair documents from the first OEM, automatically catalog updated repair documents in the data repository based on the plurality of naming rules and the data schema used to catalog the first set of repair documents, wherein the updated repair documents of the second set replace the one or more repair document of the first set, and wherein the association records generated for the one or more identified repair documents of the first set are saved with each of the corresponding updated repair documents of the second set;  
Leos discloses upon receiving a second set of repair documents from the first OEM, automatically catalog updated repair documents in the data repository based on the plurality of naming rules and the data schema used to catalog the first set of repair documents, wherein the updated repair documents of the second set replace the one or more repair document of the first set, and wherein the association records generated for the one or more identified repair documents of the first set are saved with each of the corresponding updated repair documents of the second set (see at least Leos: ¶ 33: which discusses that the stored information is continually updated Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85; 
wherein the set of standardized naming labels comprises a standardized OEM name, a standardized document title, a one or more standardized repair category, and a standardized vehicle name
Leos discloses accesses, processing, and subsequently storing a plurality of repair documentation and information by associating vehicle identification information with various standardized naming labels related to the various repair documents and repair information submitted such as operation codes needed for the repair (see at least Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85). 
Examiner notes that Leos does not explicitly label the manufacturer-recommended vehicle repair information as OEM but the limitation is further addressed below.
O’Reilly teaches receiving, from a data repository, a first set of OEM repair documents, each OEM repair document specifying OEM repair instructions generated by a first OEM for repairing a first vehicle (see at least O’Reilly: ¶ 29-35, 178-179, 206, and 238; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information).
O’Reilly further teaches generate associations between the one or more repair documents from the first set and one or more repair estimate line items in accordance with one or more data rules; and store the associations in individual tables of the repair document repository (see at least O’Reilly: ¶ 119 and 211-213).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of system and method is disclosed for (as disclosed by O’Reilly) to the known systems and methods for generating vehicle repair estimate reports based on predictive estimating and transmitting these reports to clients (as disclosed by Leos) to reduce the time to estimate and repair a vehicle damaged in a collision. One of ordinary skill in the art would have been motivated to apply the known technique of system and method is disclosed for (as disclosed by O’Reilly) to the known systems and methods for generating vehicle repair estimate reports based on predictive estimating and transmitting these reports to clients because it would reduce the time to estimate and repair a vehicle damaged in a collision (see O’Reilly: Abstract). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of system and method is disclosed for (as disclosed by O’Reilly) to the known systems and methods for generating vehicle repair estimate reports based on predictive estimating and transmitting these reports to clients (as disclosed by O’Reilly) to the known systems and methods for generating vehicle repair estimate reports based on predictive estimating and transmitting these reports to clients (as disclosed by Leos) to reduce the time to estimate and repair a vehicle damaged in a collision, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of system and method is disclosed for (as disclosed by O’Reilly) to the known systems and methods for generating vehicle repair estimate reports based on predictive estimating and transmitting these reports to clients to the known systems and methods for generating vehicle repair estimate reports based on predictive estimating and transmitting these reports to clients to reduce the time to estimate and repair a vehicle damaged in a collision). See also MPEP § 2143(I)(D).

Referring to Claims 2, the combination of Leos and O’Reilly teaches the system of claim 1, wherein the second set of repair documents identify the first vehicle by using a first OEM naming convention, and wherein the repair estimate records of the repair estimate document identify the first vehicle using the standardized naming labels (see at least Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information).


Referring to Claims 3, the combination of Leos and O’Reilly teaches the system of claim 1, wherein the hardware processor is further configured to: receive, from a second OEM, a third set of OEM repair documents, each repair document specifying repair instructions generated by the second OEM for repairing a second vehicle (see at least Leos: ¶ 10-14, 31-34, 51-54, 70-72, and 85-87; see also Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85:discussing how the system receives, processes and stores information; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; see also O’Reilly: ¶ 208 and 241-293).

Referring to Claims 4, the combination of Leos and O’Reilly teaches the system of Claim 3, wherein the hardware processor is further configured to: automatically catalog each repair document from the third set by applying the plurality of naming rules and the data schema used to catalog the first set of repair documents for the first OEM, wherein the cataloged repair documents of the third set wherein the second set of OEM repair documents identify the second third vehicle by using a second OEM naming convention (see at least Leos: ¶ 10-14, 31-34, 51-54, 70-72, and 85-87; see also Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85:discussing how the system receives, processes and stores information; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; see also O’Reilly: ¶ 208 and 241-293).

Referring to Claims 5, the combination of Leos and O’Reilly teaches the system of Claim 4, wherein the hardware processor is further configured to: identify the one or more repair documents from the third set received from second OEM corresponding to individual repair estimate records of a second repair estimate document, each repair estimate record representing an estimate for repairing the one or more parts of the second vehicle by using the standardized naming labels for the second OEM name, the one or more repair category, and the second vehicle name wherein an association record is generated and saved in the data repository for each of the identified repair document of the third set (see at least Leos: ¶ 10-14, 31-34, 51-54, 70-72, and 85-87; see also Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85:discussing how the system receives, processes and stores information; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; see also O’Reilly: ¶ 208 and 241-293).  


Referring to Claims 8, the combination of Leos and O’Reilly teaches the system of claim 1, wherein each repair document of the first set specifies a repair document provider, a document type, and a file path.
Leos discloses accesses, processing, and subsequently storing a plurality of repair documentation and information by associating vehicle identification information with various standardized naming labels related to the various repair documents and repair information submitted such as operation codes needed for the repair (see at least Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85: discusses repackaging information received from a plurality of sources). 
O’Reilly discloses wherein each repair document of the first set of repair documents specifies a repair document provider, a document type, a navigation path (see at least O’Reilly: ¶ 208, and 291-295; see at least O’Reilly: Abstract, ¶ 180-190, 202-203, 206, 211, 213, 229-231, 234-238, 247, and 251; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; for more on input information and associating see at least O’Reilly: ¶ 205-239; for more on the outsider adjust determining and associating damage, part, labor, etc. information to a plurality of vehicles (see at least O’Reilly: ¶ 241-293)).


Referring to Claims 9, the combination of Leos and O’Reilly teaches the system of claim 3, wherein each repair document of the third set of repair documents specifies a repair document provider, a document type, and a file path.  
Leos discloses accesses, processing, and subsequently storing a plurality of repair documentation and information by associating vehicle identification information with various standardized naming labels related to the various repair documents and repair information submitted such as operation codes needed for the repair (see at least Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85: discusses repackaging information received from a plurality of sources; see also see at least Leos: ¶ 10-14, 31-34, 51-54, 70-72, and 85-87). 
O’Reilly discloses wherein each repair document of the second set of repair documents specifies a repair document provider, a document type, a navigation path (see at least O’Reilly: ¶ 208, and 291-295; see at least O’Reilly: Abstract, ¶ 180-190, 202-203, 206, 211, 213, 229-231, 234-238, 247, and 251; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; for more on input information and associating see at least O’Reilly: ¶ 205-239; for more on the outsider adjust determining and associating damage, part, labor, etc. information to a plurality of vehicles see at least O’Reilly: ¶ 241-293)).


Referring to Claims 10, the combination of Leos and O’Reilly teaches the system of claim 8, wherein the hardware processor is further configured to: update the association record generated in response to identifying a repair document of the first set corresponding to a repair estimate record of the repair estimate document to include the the repair document provider, the document type, and the file path associated with each OEM repair document of the first set.  
Leos discloses accesses, processing, and subsequently storing a plurality of repair documentation and information by associating vehicle identification information with various standardized naming labels related to the various repair documents and repair information submitted such as operation codes needed for the repair (see at least Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85: discusses repackaging information received from a plurality of sources; see also see at least Leos: ¶ 10-14, 31-34, 51-54, 70-72, and 85-87). 
O’Reilly discloses wherein each repair document of the second set of repair documents specifies a repair document provider, a document type, a navigation path (see at least O’Reilly: ¶ 208, and 291-295; see at least O’Reilly: Abstract, ¶ 180-190, 202-203, 206, 211, 213, 229-231, 234-238, 247, and 251; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; for more on input information and associating see at least O’Reilly: ¶ 205-239; for more on the outsider adjust determining and associating damage, part, labor, etc. information to a plurality of vehicles see at least O’Reilly: ¶ 241-293)).

Referring to Claims 11, the combination of Leos and O’Reilly teaches the system of claim 9, wherein the hardware processor is further configured to: update the association record generated in response to identifying a repair document of the third set corresponding to a repair estimate record of the second repair estimate document to include the  the repair document provider, the document type, and the file  path associated with each OEM repair document of the second set.  
Leos discloses accesses, processing, and subsequently storing a plurality of repair documentation and information by associating vehicle identification information with various standardized naming labels related to the various repair documents and repair information submitted such as operation codes needed for the repair (see at least Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85: discusses repackaging information received from a plurality of sources; see also see at least Leos: ¶ 10-14, 31-34, 51-54, 70-72, and 85-87). 
O’Reilly discloses wherein each repair document of the second set of repair documents specifies a repair document provider, a document type, a navigation path (see at least O’Reilly: ¶ 208, and 291-295; see at least O’Reilly: Abstract, ¶ 180-190, 202-203, 206, 211, 213, 229-231, 234-238, 247, and 251; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; for more on input information and associating see at least O’Reilly: ¶ 205-239; for more on the outsider adjust determining and associating damage, part, labor, etc. information to a plurality of vehicles see at least O’Reilly: ¶ 241-293)).


Referring to Claims 13, the combination of Leos and O’Reilly teaches the non-transitory machine-readable storage medium of claim 12, wherein the second set of repair documents identify the first vehicle by using a first OEM naming convention, and wherein the repair estimate records of the repair estimate document identify the first vehicle using the standardized naming labels (see at least Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information).  


Referring to Claims 14, the combination of Leos and O’Reilly teaches the non-transitory machine-readable storage medium of claim 13, wherein the plurality of instructions when executed by the hardware processor further cause the hardware processors to: receive, from a second OEM, a third set of OEM repair documents, each repair document specifying repair instructions generated by the second OEM for repairing a second vehicle (see at least Leos: ¶ 10-14, 31-34, 51-54, 70-72, and 85-87; see also Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85:discussing how the system receives, processes and stores information; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; see also O’Reilly: ¶ 208 and 241-293).  


Referring to Claims 15, the combination of Leos and O’Reilly teaches the non-transitory machine-readable storage medium of claim 12, wherein the plurality of instructions when executed by the hardware processor further cause the hardware processors to: automatically catalog each repair document from the third set by applying the plurality of naming rules and the data schema used to catalog the first set of repair documents for the first OEM, wherein the cataloged repair documents of the third set are saved in the data repository; wherein the second set of OEM repair documents  identify the third vehicle by using a second OEM naming convention (see at least Leos: ¶ 10-14, 31-34, 51-54, 70-72, and 85-87; see also Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85:discussing how the system receives, processes and stores information; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; see also O’Reilly: ¶ 208 and 241-293).  


Referring to Claims 16, the combination of Leos and O’Reilly teaches the non-transitory machine-readable storage medium of claim 13, wherein the plurality of instructions when executed by the hardware processor further cause the hardware processors to: identify the one or more repair documents from the third set received from second OEM corresponding to individual repair estimate records of a second repair estimate document, each repair estimate record representing an estimate for repairing the one or more parts of the second vehicle by using the standardized naming labels for the second OEM name, the one or more repair category, and the second vehicle name, wherein an association record is generated and saved in the data repository for each of the identified repair document of the third set (see at least Leos: ¶ 10-14, 31-34, 51-54, 70-72, and 85-87; see also Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85:discussing how the system receives, processes and stores information; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; see also O’Reilly: ¶ 208 and 241-293).  


Referring to Claims 17, the combination of Leos and O’Reilly teaches the non-transitory machine-readable storage medium of claim 12, wherein each repair document of the first set specifies a repair document provider, a document type, and a file path.  
Leos discloses accesses, processing, and subsequently storing a plurality of repair documentation and information by associating vehicle identification information with various standardized naming labels related to the various repair documents and repair information submitted such as operation codes needed for the repair (see at least Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85: discusses repackaging information received from a plurality of sources). 
O’Reilly discloses wherein each repair document of the first set of repair documents specifies a repair document provider, a document type, a navigation path (see at least O’Reilly: ¶ 208, and 291-295; see at least O’Reilly: Abstract, ¶ 180-190, 202-203, 206, 211, 213, 229-231, 234-238, 247, and 251; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; for more on input information and associating see at least O’Reilly: ¶ 205-239; for more on the outsider adjust determining and associating damage, part, labor, etc. information to a plurality of vehicles (see at least O’Reilly: ¶ 241-293)).

Referring to Claims 18, the combination of Leos and O’Reilly teaches the non-transitory machine-readable storage medium of claim 13, wherein each repair document of the third set of repair documents specifies a repair document provider, a document type, and a file path.  
Leos discloses accesses, processing, and subsequently storing a plurality of repair documentation and information by associating vehicle identification information with various standardized naming labels related to the various repair documents and repair information submitted such as operation codes needed for the repair (see at least Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85: discusses repackaging information received from a plurality of sources). 
O’Reilly discloses wherein each repair document of the first set of repair documents specifies a repair document provider, a document type, a navigation path (see at least O’Reilly: ¶ 208, and 291-295; see at least O’Reilly: Abstract, ¶ 180-190, 202-203, 206, 211, 213, 229-231, 234-238, 247, and 251; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; for more on input information and associating see at least O’Reilly: ¶ 205-239; for more on the outsider adjust determining and associating damage, part, labor, etc. information to a plurality of vehicles (see at least O’Reilly: ¶ 241-293)).

Referring to Claims 19, the combination of Leos and O’Reilly teaches the non-transitory machine-readable storage medium of claim 13, wherein the plurality of instructions when executed by the hardware processor further cause the hardware processors to:  update the association record generated in response to identifying a repair document of the first set corresponding to a repair estimate record of the repair estimate document to include the the repair document provider, the document type, and the file  path associated with each OEM repair document of the first set.
Leos discloses accesses, processing, and subsequently storing a plurality of repair documentation and information by associating vehicle identification information with various standardized naming labels related to the various repair documents and repair information submitted such as operation codes needed for the repair (see at least Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85: discusses repackaging information received from a plurality of sources; see also see at least Leos: ¶ 10-14, 31-34, 51-54, 70-72, and 85-87). 
O’Reilly discloses wherein each repair document of the second set of repair documents specifies a repair document provider, a document type, a navigation path (see at least O’Reilly: ¶ 208, and 291-295; see at least O’Reilly: Abstract, ¶ 180-190, 202-203, 206, 211, 213, 229-231, 234-238, 247, and 251; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; for more on input information and associating see at least O’Reilly: ¶ 205-239; for more on the outsider adjust determining and associating damage, part, labor, etc. information to a plurality of vehicles see at least O’Reilly: ¶ 241-293)).


Referring to Claims 20, the combination of Leos and O’Reilly teaches the non-transitory machine-readable storage medium of claim 19, wherein the plurality of instructions when executed by the hardware processor further cause the hardware processors to: update the association record generated in response to identifying a repair document of the third set corresponding to a repair estimate record of the second repair estimate document to include the  the repair document provider, the document type, and the file  path associated with each OEM repair document of the second set.
Leos discloses accesses, processing, and subsequently storing a plurality of repair documentation and information by associating vehicle identification information with various standardized naming labels related to the various repair documents and repair information submitted such as operation codes needed for the repair (see at least Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85: discusses repackaging information received from a plurality of sources; see also see at least Leos: ¶ 10-14, 31-34, 51-54, 70-72, and 85-87). 
O’Reilly discloses wherein each repair document of the second set of repair documents specifies a repair document provider, a document type, a navigation path (see at least O’Reilly: ¶ 208, and 291-295; see at least O’Reilly: Abstract, ¶ 180-190, 202-203, 206, 211, 213, 229-231, 234-238, 247, and 251; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; for more on input information and associating see at least O’Reilly: ¶ 205-239; for more on the outsider adjust determining and associating damage, part, labor, etc. information to a plurality of vehicles see at least O’Reilly: ¶ 241-293)).

Referring to Claims 22, the combination of Leos and O’Reilly teaches the method of claim 21, further comprising: receiving, from a second OEM, a third set of OEM repair documents, each repair document specifying repair instructions generated by the second OEM for repairing a second vehicle; and automatically cataloging each repair document from the third set by applying the plurality of naming rules and the data schema used to catalog the first set of repair documents for the first OEM, wherein the cataloged repair documents of the third set are saved in the data repository; wherein the second set of OEM repair documents identify the third vehicle by using a second OEM naming convention (see at least Leos: ¶ 10-14, 31-34, 51-54, 70-72, and 85-87; see also Leos: ¶ 33, 46, 53-54, 65, 71-72, and 85:discussing how the system receives, processes and stores information; see also O’Reilly: ¶ 29-30, 179-190, 196, 211, 237, and 247: discussing specifically the use of OEM documents and information; see also O’Reilly: ¶ 208 and 241-293).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, and 8-22 have been rendered moot considered the arguments were directed to amended claim language that has been adjusted in the updated rejection. The claims stand rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689